t c memo united_states tax_court john joseph montano petitioner v commissioner of internal revenue respondent docket no filed date on the facts held r's disallowance of p's schedule c returns and allowances in the amount of dollar_figure sustained p's self-employment_tax and related deductions redetermined and r's determination that there is an accuracy-related_penalty due under sec_6662 i r c sustained john joseph montano pro_se roberta d repasy for respondent memorandum opinion nims judge respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 for in the amount of dollar_figure all section references are to sections of the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure there are two issues for decision the first is whether petitioner is entitled to reduce schedule c gross_receipts or sales by claimed returns and allowances in the amount of dollar_figure respondent's disallowance of this amount resulted in a self- employment_tax liability and a corresponding deduction of one- half the amount thereof both of which are reflected in the dollar_figure income_tax deficiency determined by respondent but which must be recomputed in accordance with discussion infra the second issue for decision is whether petitioner is liable for the accuracy-related_penalty under sec_6662 some of the facts were stipulated and are so found petitioner resided in corona del mar california at the time he filed his petition in the early 1970s petitioner was engaged in manufacturing and selling filament tape and pressure-sensitive labels in the late 1970s petitioner obtained a contract with the general services administration gsa under which he sold approximately dollar_figure worth of filament tape to the federal government the contract was canceled by gsa because the tape failed to meet contract specifications and the defective tape was returned to petitioner thereafter petitioner no longer manufactured filament tape and did not purchase any additional products for resale petitioner stored the defective tape in a shed in his wife's backyard petitioner was married in but he and his wife have lived apart for at least years since petitioner has attempted to sell the tape which petitioner describes as about dollar_figure worth of material but without success petitioner owed the small_business administration sba dollar_figure on a loan made in connection with his efforts in the filament tape business and the sba confiscated petitioner's equipment and other business_assets in the early 1980s to cover some of the loans it had made to petitioner in petitioner placed big_number rolls of filament tape on consignment with advanced coating in this connection on date petitioner issued an invoice to advanced coating showing the sale price of the tape as dollar_figure for big_number rolls of filament tape pincite cents per roll on his return petitioner reported no income from the consignment to advanced coating in advanced coating returned all of this tape as defective on date petitioner gave advanced coating a credit memo for dollar_figure indicating that approximately big_number rolls had been returned on his return petitioner claimed dollar_figure in returns and allowances in connection with the returned tape previously consigned to advanced coatings since advanced coating could use none of the tape the invoice and credit memo taken together reflect a substantial discrepancy in the amount of tape consigned and the amount returned petitioner explained this discrepancy as well only because it was just a book entry it didn't really make any difference petitioner paid no federal_income_tax for the years through the following table reflects petitioner's wage income and claimed losses relating to his filament tape endeavors wage sch c sch c cost of sch c returns goods sold sch c year income gross rec allowances expense sec_1 dollar_figure big_number big_number big_number - - dollar_figure dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number loss _______________ for the and years this figure represents only the amounts claimed as cost_of_goods_sold no expenses were claimed on the schedules c attached to these returns the figure for the tax_year comprises dollar_figure for cost_of_goods_sold and dollar_figure in expenses petitioner testified that from time to time over a number of years he attempted to dispose_of his defective tape inventory he testified that so what i went through this whole period of time was trying to get somebody who would take some of it any of it or all of it but since the record is rather muddied it is not clear that petitioner actually ever sold any of the tape petitioner does not attempt to explain how schedule c returns and allowances could exceed schedule c gross_receipts particularly in each year over a 4-year period as reflected on the above table throughout and for years before that petitioner was employed by the state of california as a payroll tax_auditor we are convinced that in order to offset his state of california wage income petitioner merely manipulated fictitious figures on his federal_income_tax returns including to make it appear that he was operating a schedule c business that generated losses year after year petitioner admitted as much at trial accordingly we sustain respondent's disallowance of petitioner's claimed returns and allowances on schedule c of his return in the amount of dollar_figure petitioner's schedule c reflects that petitioner operated a business of filament tape manufacturer and converter as a proprietor the schedule c shows gross_receipts of dollar_figure returns and allowances of dollar_figure and cost_of_goods_sold of dollar_figure respondent disallowed the returns and allowances but made no adjustment to cost_of_goods_sold in computing petitioner's total earnings from self- employment respondent erroneously added the dollar_figure cost_of_goods_sold to the gross_receipts of dollar_figure rather than reducing the latter by the former thus erroneously arriving at total earnings from self-employment in the amount of dollar_figure based on this figure respondent incorrectly computed petitioner's self- employment_tax liability and the related self-employment_tax deduction the correct amounts will be recomputed under rule as noted respondent determined an accuracy-related_penalty under sec_6662 in the amount of dollar_figure sec_6662 imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax that is attributable to items set forth in sec_6662 sec_6662 provides that sec_6662 is to apply to any portion of an underpayment attributable to negligence or disregard of rules or regulations sec_6662 applies sec_6662 to any substantial_understatement_of_income_tax sec_6662 defines negligence to include any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and defines disregard to include any careless reckless or intentional disregard of rules or regulations petitioner was an accountant who knew that he was not entitled to reduce his gross_receipts by returns and allowances when he had not taken the sales_price of the returned items into his income thus we find and hold that petitioner demonstrated negligence or disregard of rules or regulations there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 under sec_6662 the term understatement means the excess of the amount of tax required to be shown on the return over the amount of tax_shown_on_the_return reduced by any rebate within the meaning of sec_6211 the computation of the correct amount of the sec_6662 penalty will be made under rule to reflect the foregoing decision will be entered under rule
